
	
		II
		110th CONGRESS
		1st Session
		S. 1191
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mr. Brown (for himself,
			 Mr. Dorgan, Mr.
			 Whitehouse, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize the Secretary of Commerce to award grants to
		  States to establish revolving loan funds to provide loans to small
		  manufacturers to develop new products, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Growth Opportunity Act of
			 2007.
		2.Grants for
			 States to establish revolving loan funds to provide loans to small
			 manufacturers
			(a)DefinitionsIn
			 this section:
				(1)CenterThe
			 term Center means a Regional Center for the Transfer of
			 Manufacturing Technology described in section 25 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k).
				(2)Manufacturing
			 Extension Partnership programThe term Manufacturing
			 Extension Partnership program means the program under sections 25 and 26
			 of the National Institute of Standards and Technology Act (15 U.S.C. 278k and
			 278l).
				(3)Revolving loan
			 fundThe term revolving loan fund means a revolving
			 loan fund described in subsection (d).
				(4)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				(5)Small
			 manufacturerThe term small manufacturer means a
			 manufacturer with less than $50,000,000 in annual sales.
				(b)Grants
			 authorized
				(1)In
			 generalThe Secretary is authorized to award grants to States to
			 establish revolving loan funds.
				(2)Maximum
			 amountThe Secretary may not award a grant under this section in
			 an amount that exceeds $10,000,000.
				(3)Multiple grant
			 awardsA State may not receive more than 1 grant under this
			 section in any fiscal year.
				(c)Criteria for
			 the awarding of grants
				(1)Matching
			 fundsThe Secretary may not make a grant to a State under this
			 section unless the State agrees to provide contributions in an amount equal to
			 not less than 25 percent of the Federal funds provided under the grant.
				(2)Administrative
			 costsA State receiving a grant under this section may only use
			 such amount of the grant for the costs of administering the revolving loan fund
			 as the Secretary shall provide in regulations.
				(3)PreferenceIn
			 awarding grants each year, the Secretary shall give preference to States that
			 have not previously been awarded a grant under this section.
				(4)Application
					(A)In
			 generalEach State seeking a grant under this section shall
			 submit to the Secretary an application therefor in such form and in such manner
			 as the Secretary considers appropriate.
					(B)ContentEach
			 application submitted under subparagraph (A) shall contain the
			 following:
						(i)Evidence that the
			 applicant can establish and administer a revolving loan fund.
						(ii)The applicant's
			 need for a grant under this section.
						(iii)The impact that
			 receipt of a grant under this section would have on the applicant.
						(d)Revolving loan
			 funds
				(1)In
			 generalA State receiving a grant under this section shall
			 establish, maintain, and administer a revolving loan fund in accordance with
			 this subsection.
				(2)DepositsA
			 revolving loan fund shall consist of the following:
					(A)Amounts from
			 grants awarded under this section.
					(B)All amounts held
			 or received by the State incident to the provision of loans described in
			 subsection (e), including all collections of principal and interest.
					(3)ExpendituresAmounts
			 in the revolving loan fund shall be available for the provision and
			 administration of loans in accordance with subsection (e).
				(4)AdministrationA
			 State may enter into an agreement with a Center to administer a revolving loan
			 fund.
				(e)Loans
				(1)In
			 generalA State receiving a grant under this section shall use
			 the amount in the revolving loan fund to make the following loans:
					(A)Stage-1
			 loansA stage-1 loan means a loan made to a small manufacturer in
			 an amount not to exceed $50,000, for new product development to conduct the
			 following:
						(i)Patent
			 research.
						(ii)Market
			 research.
						(iii)Technical
			 feasibility testing.
						(iv)Competitive
			 analysis.
						(B)Stage-2
			 loansA stage-2 loan means a loan made to a small manufacturer in
			 an amount not to exceed $100,000 to develop a prototype of and test a new
			 product.
					(2)Loan terms and
			 conditionsThe following shall apply with respect to loans
			 provided under paragraph (1):
					(A)DurationExcept
			 as provided in subparagraph (B), loans shall be for a period not to exceed 10
			 years.
					(B)PrepaymentA
			 recipient of a loan may prepay such loan before the end of the duration of such
			 loan without penalty.
					(C)Interest
			 rateLoans shall bear interest at a rate of 3.5 percent
			 annually.
					(D)Accrual of
			 interestLoans shall accrue interest during the entire duration
			 of the loan.
					(E)Payment of
			 interestA State may not require a recipient of a loan to make
			 interest payments on such loan during the first 3 years of such loan.
					(F)CollateralNo
			 collateral or personal guaranty shall be required for receipt of a loan.
					(G)Secured
			 interest in intellectual propertyEach loan shall be secured by
			 an interest in any intellectual property developed by the recipient of such
			 loan through the use of amounts from such loan.
					(H)Development of
			 business plans and budgetsEach recipient of a loan shall
			 develop, in cooperation with a Center, a business plan and a budget for the use
			 of loan amounts.
					(I)Preference for
			 loan applicants that participate in the Manufacturing Extension Partnership
			 programIn selecting small manufacturers to receive a loan, a
			 recipient of a grant under this section shall give preference to small
			 manufacturers that are participants in the Manufacturing Extension Partnership
			 program.
					(J)Location of
			 product developmentEach recipient of a loan shall commit to
			 developing and manufacturing the product for which a loan is sought in the
			 State that provides the loan for the duration of the loan if such product is
			 developed during such duration.
					(f)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out the provisions of this section, $52,000,000 for each of
			 fiscal years 2008 through 2014, of which—
				(1)$50,000,000 shall
			 be for providing grants under this section; and
				(2)$2,000,000 shall
			 be for the costs of administering grants awarded under this section.
				
